DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	Current application claims foreign priority from EP21382253.9 filed on 03/26/2021. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support bars” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US 2022/0306271 A1), in view of Richter (US 3,949,958).  
Regarding claim 1, Applicant’s admitted prior art discloses an aircraft empennage (Prior Art Figure 2), comprising:
a rear fuselage section (Prior Art Figure 1, rear fuselage section 1) comprising a skin (Prior Art Figure 1, skin 1.1) and a frame (it is well understood that the skin 1.1 is attached to the frame, as seen in Annotated Figure 1 below), 
a trimmable horizontal tail plane (Prior Art Figure 2, trimmable horizontal tail plane 2) comprising a first and a second lateral torsion box (Prior Art Figure 2, first and second lateral torsion box 21, 22), the first and the second lateral torsion box comprising a front spar and a rear spar (Prior Art Figure 2, front spar 211 and rear spar 212), 
a front fitting (Prior Art Figure 1, front fitting 4) and a rear fitting (Prior Art Figure 1, rear fitting 5) connected to the trimmable horizontal tail plane and to the fuselage section (as seen in the Prior Art of Figure 1, the front fitting 4 and the rear fitting 5 are connected to the horizontal tail plane 2 and to the fuselage section 1), 
an actuator (Prior Art Figure 1, actuator 3) configured to act on the front fitting (as seen in the Prior Art of Figure 1, the actuator 3 is acting on the front fitting 4) for a rotation of the trimmable horizontal tail plane around a hinge axis (Prior Art Figure 2, hinge axis 11)  passing through the rear fitting (as seen in the Prior Art of Figures 1 and 2, the hinge axis 11 is passing through the rear fitting 5) and orthogonal to a vertical longitudinal plane of symmetry of the fuselage section (as seen in the Prior Art of Figure 1, rear fuselage section 1), 
While Applicant’s admitted prior art discloses a spar, torsion boxes, a front fitting, and an 
actuator. Applicant’s admitted prior art does not appear to specifically disclose more than one actuator, In particular wherein the front fitting comprises a first and a second front fitting units, the first front fitting unit being joined to the front spar of the first lateral torsion box and the second front fitting unit being joined to the front  spar of the second lateral torsion box, and wherein the actuator comprises a first and a second actuator units, the first actuator unit being configured to act on the first front fitting unit and the second actuator unit being configured to act on the second front fitting unit. 
However, Richter in the same field of endeavor, teaches first and second actuator units (as seen 
in Figure 1, actuators 118a, 120a, and 122a, 124a). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s prior art such that there are more then one actuator units as taught by Richter above. As a result, there would be a first actuator unit coupled to a first front fitting, connected to the first torsion box, and a second actuator coupled to a second front fitting, connected to a second torsion box. One having ordinary skill in the art would think to add more than one actuator configured to act along the horizontal tail plane to provide a greater rotational torque to the wing, which would be able to support larger tail planes. 	

    PNG
    media_image1.png
    328
    413
    media_image1.png
    Greyscale

Annotated Figure 1: Annotated Image of Applicant’s Admitted Prior Art Figure 1
Regarding claim 2, Applicant’s Admitted Prior Art as modified discloses the invention of claim 1, and further discloses wherein the horizontal tail plane comprises a swept backward angle (as seen in the Prior Art of Figure 2, the horizontal tail plane 2 has a swept backward angle). 	

	Regarding claim 4, Applicant’s Admitted Prior Art as modified discloses the invention of claim 1, and further discloses wherein the fuselage section comprises a first access door to the first front fitting unit and a second access door being to the second front fitting unit, said access doors being located on opposite lateral sides of the rear fuselage section (Paragraph [0015], lines 1-3). 
	 
	Regarding claim 5, Applicant’s Admitted Prior Art as modified discloses the invention of claim 1, and further discloses wherein the first and the second actuator units are located adjacent to the skin of the rear fuselage (Applicant’s Admitted Prior Art: as seen in the Prior Art of Figure 2, the actuator 3 is located adjacent to the skin 1.1 of the rear fuselage 1). 
	Note: While Applicant’s Admitted Prior Art does not teach more than one actuator, by adding multiple actuators along the horizontal tail plane as taught by Richter (Figure 1, actuators 118a, 120a, and 122a, 124a) they would be adjacent to the skin of the rear fuselage as disclosed in Applicant’s Admitted Prior Art. 
	
	Regarding claim 6, Applicant’s Admitted Prior Art as modified discloses the invention of claim 1, and further discloses wherein the first front fitting unit and the second front fitting unit comprise an elongated support bar (as seen in Annotated Figure 1 above) located in a plane perpendicular to the front spar and pointing towards lateral sides of the rear fuselage section (as seen in Annotated Figure 1 above). 
	Note: Applicant’s Admitted Prior Art as modified above discloses a first and second actuator unit coupled to a first front fitting unit and a second front fitting unit. 

	Regarding claim 7, Applicant’s Admitted Prior Art as modified discloses the invention of claim 1, and further discloses wherein the first and the second actuator units (Richter: Figure 1, actuators 118a, 120a, and 122a, 124a) are located in the same longitudinal section of the fuselage section on an axis parallel to a pitch axis of the fuselage section (Applicant’s Admitted Prior Art: as seen in the prior art of Figures 1 and 2, the actuator 3 is located parallel to a pitch axis of the fuselage 1). 

	Regarding claim 8, Applicant’s Admitted Prior Art as modified discloses the invention of claim 1, and further discloses wherein each of the first and the second actuator units (Richter: Figure 1, actuators 118a, 120a, and 122a, 124a) is located under or above each of the front fitting units with respect to a Z-axis of the aircraft empennage (Applicant’s Admitted Prior Art: as seen in the prior art of Figure 1, the actuator 3 is located above the front fitting 4).  
	Regarding claim 9, Applicant’s Admitted Prior Art as modified discloses the invention of claim 1, and further discloses wherein the first and the second actuator units (Richter: Figure 1, actuators 118a, 120a, and 122a, 124a) are joined to a lower part or to an upper part of a frame (Applicant’s Admitted Prior Art: as seen in Annotated Figure 2 below, the actuator 3, is joined to an upper part of the frame). 
Note: it is well understood that the skin is attached to the upper and lower frame, as seen in Annotated Figure 1 above. In addition, While Applicant’s Admitted Prior Art does not disclose more than one actuator, Richter teaches more than one actuator (Figure 1, actuators 118a, 120a, and 122a, 124a). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Applicant’s Admitted Prior Art as applied to claim 1 above, and further in view of Charafeddine et al. (US 8,033,500 B1), hereinafter Charafeddine.
Regarding claim 3, Applicant’s Admitted Prior Art as modified discloses the invention of claim 1, and further discloses first and second actuator units (Richter: Figure 1, actuators 118a, 120a, and 122a, 124a). 
Modified Applicant’s Admitted Prior Art does not appear to specifically disclose wherein the first and the second actuator units are located rearward of a most forward point of the trimmable horizontal tail plane on a longitudinal axis of the rear fuselage section. 
However, Charafeddine in the same field of endeavor, teaches wherein the actuator units (Annotated Figure 2 below, actuator 10) are located rearward of a most forward point of the trimmable horizontal tail plane (Annotated Figure 2 below, horizontal stabilizer 12; Col. 5, lines 32-35) on a longitudinal axis of the rear fuselage section (as seen in Annotated Figure 2 below, the fuselage is at the end of the aircraft 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Applicant’s Admitted Prior Art as modified to position the actuator rearward of the most forward point of the horizontal tail plane to provide a great range of motion on the wings. 

    PNG
    media_image2.png
    558
    516
    media_image2.png
    Greyscale

Annotated Figure 2: Annotated Image of Charafeddine’s Figure 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA ALEKSIC whose telephone number is (571)272-1659. The examiner can normally be reached Monday-Thursday 8:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEVENA ALEKSIC/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647